         Case 1:20-cv-03132-TOR              ECF No. 1   filed 08/31/20   PageID.1 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
                              UNITED STATES DISTRICT COURT
12                FOR THE EASTERN DISTRICT OF THE STATE OF WASHINGTON

13

14    ANDREW WISNIEWSKI, an individual,
                                                          CASE NO. 1:20-cv-3132
15                              Plaintiff,
                                                          COMPLAINT FOR DAMAGES
16
                       v.
                                                          JURY DEMAND
17
      SWIFTWATER CELLARS, LLC, a
18    Washington Limited Liability Company.

19
                                Defendant.
20

21

22
                               I.     PARTIES, JURISDICTION AND VENUE
23
            1.1       Plaintiff, Andrew Wisniewski, is an individual residing and domiciled in the State
24
     of California.
25

26

      COMPLAINT – Page 1                                                            VANGUARD LAW, LLC

      Case No.: 1:20-cv-3132                                                             PO BOX 939
                                                                                    POULSBO, WA 98370
                                                                                     Office (206) 488-8344
         Case 1:20-cv-03132-TOR          ECF No. 1     filed 08/31/20    PageID.2 Page 2 of 6




 1          1.2     Defendant Swiftwater Cellars LLC (“Swiftwater Cellars,” “Company,” or

 2   “Employer”) is a Washington limited liability company doing business in Kittitas County,
 3
     Washington.
 4
            1.3     This Court has original jurisdiction in this matter pursuant to 28 U.S.C. §1331 as
 5
     the claims for overtime under the Fair Labor Standards Act involve a federal question, and
 6
     ancillary jurisdiction over the state law claims pursuant to 28 U.S.C. §1367(a).
 7

 8          1.4     Venue is proper in the United States District Court for the Eastern District of the

 9   State of Washington pursuant to 28 U.S.C. §1391(b)(1) and (2).

10

11
                                  II.     FACTUAL ALLEGATIONS
12
            2.1     Mr. Wisniewski was an employee of Swiftwater Cellars since April 2013 as a
13
     Winemaker.
14
            2.2     During Mr. Wisniewski’s employment with Defendant, Defendant had two or more
15

16   employees engaged in commerce or in the production of goods for commerce, or handling, selling

17   or otherwise working on goods or materials, that have been moved in or produced for commerce.
18          2.3     Included in such goods, materials and supplies were vehicles, telephones,
19
     computers, office supplies and numerous other items that originated from outside the state of
20
     Washington.
21
            2.4     During Mr. Wisniewski’s employment with Defendant, Defendant as an enterprise
22

23
     had annual gross volume of sales of $500,000 or more.

24          2.5     Therefore, Defendant is an “enterprise engaged in commerce or in the production

25   of goods for commerce” within the meaning of 29 U.S.C. § 203(s).
26
            2.6     Mr. Wisniewski worked for Defendant from approximately April 2013 to March,
      COMPLAINT – Page 2                                                           VANGUARD LAW, LLC

      Case No.: 1:20-cv-3132                                                            PO BOX 939
                                                                                   POULSBO, WA 98370
                                                                                    Office (206) 488-8344
         Case 1:20-cv-03132-TOR           ECF No. 1      filed 08/31/20     PageID.3 Page 3 of 6




 1   30 2020 as a Winemaker.

 2             2.7    During his employment for Defendant, Mr. Wisniewski as paid on a salary basis.
 3
               2.8    During his employment for Defendant, Mr. Wisniewski was at all times an
 4
     employee eligible for overtime compensation under the FLSA, 29 U.S.C. §207.
 5
               2.9    During his employment for Defendant, Mr. Wisniewski was at all times an
 6
     employee eligible for overtime compensation under the Washington Minimum Wage Act
 7

 8   (“MWA), RCW 49.46.130.

 9             2.10   At all times relevant to this action, Defendant failed to comply with the FLSA the

10   MWA, and/or the Washington Wage Rebate Act (“WRA”), RCW 49.52, by failing to pay Mr.
11
     Wisniewski time and one-half of his regular rate of pay for all hours worked in excess of forty hours
12
     per workweek (“overtime hours”).
13
               2.11   During Mr. Wisniewski’s employment, he worked hours in excess of forty hours per
14
     week, primary during periods of harvest and bottling.
15

16             2.12   Upon information and belief, Defendant failed to keep records of Mr. Wisniewski’s

17   hours as required by law.
18             2.13   During Mr. Wisniewski’s employment, Defendant never paid any overtime premium
19
     for hours worked in excess of forty hours per week. This ongoing failure constitutes a continuing
20
     violation of the FLSA and the MWA.
21
               2.14   Defendant has violated the FLSA by failing to pay Mr. Wisniewski one and one-half
22

23
     times his regular hourly rate of pay for all overtime hours that he worked during the relevant time

24   period.

25             2.15   Defendant has violated the MWA and/or the WRA by failing to pay Mr. Wisniewski
26
     one and one-half times his regular hourly rate of pay for all overtime hours that he worked during the
      COMPLAINT – Page 3                                                              VANGUARD LAW, LLC

      Case No.: 1:20-cv-3132                                                               PO BOX 939
                                                                                      POULSBO, WA 98370
                                                                                       Office (206) 488-8344
         Case 1:20-cv-03132-TOR             ECF No. 1   filed 08/31/20    PageID.4 Page 4 of 6




 1   relevant time period.

 2          2.16    Defendant did not have a good faith basis in its decision to withhold overtime
 3
     compensation to Mr. Wisniewski.
 4
            2.17    Defendant’s violations of the FLSA, MWA and/or WRA are willful.
 5

 6                                   III.   FIRST CAUSE OF ACTION
                                           Failure to Pay Overtime
 7
                                  Violation of the Fair Labor Standards Act
 8                                          29 U.S.C. § 201, et seq.

 9          3.1     Plaintiff realleges paragraphs 1.1 through 2.17 as though fully set forth herein.

10          3.2     Defendant’s failure to pay overtime constitutes a violation of the Fair Labor
11
     Standards Act, 29 U.S.C. 201, et seq.
12
            3.3     As a result of Defendant’s violation of the law, Plaintiff has been damaged in an
13
     amount to be proven at trial.
14

15

16                                 IV.     SECOND CAUSE OF ACTION
                                            Failure to Pay Overtime
17                             Violation of the Washington Minimum Wage Act
                                                  RCW 49.46
18
            4.1     Plaintiff realleges paragraphs 1.1 through 3.3 as though fully set forth herein.
19

20          4.2     Defendant’s failure to pay overtime constitutes a violation of the Washington

21   Minimum Wage Act, RCW 49.46.
22
            4.3     As a result of Defendant’s violation of the law, Plaintiff has been damaged in an
23
     amount to be proven at trial.
24

25

26

      COMPLAINT – Page 4                                                            VANGUARD LAW, LLC

      Case No.: 1:20-cv-3132                                                             PO BOX 939
                                                                                     POULSBO, WA 98370
                                                                                     Office (206) 488-8344
         Case 1:20-cv-03132-TOR           ECF No. 1      filed 08/31/20    PageID.5 Page 5 of 6




 1

 2                                 IX.     THIRD CAUSE OF ACTION
                                         Willful Wage Withholding
 3
                               Violation of the Washington Wage Rebate Act
 4
                                               RCW 49.52.050

 5
             5.1     Plaintiff realleges paragraphs 1.1 through 4.3 as though fully set forth herein.
 6
             5.2     Defendant’s actions and/or omissions constitute violations of the Washington
 7
     Wage Rebate Act, RCW 49.52.050.
 8

 9
             5.3     As a result of Defendant’s violations, Plaintiff has been damaged in an amount to

10   be proven at trial.

11

12
                                              JURY DEMAND
13
             Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by jury of
14
     all issues.
15

16

17

18                                        PRAYER FOR RELIEF

19           WHEREFORE, the Plaintiff respectfully requests that this Court grant the following relief
20
     as against Defendant:
21
             1.      An order declaring Plaintiff’s right to overtime compensation for all hours worked
22
     in excess of forty hours per workweek during the relevant time period pursuant to the FLSA and
23
     the MWA;
24

25

26

      COMPLAINT – Page 5                                                             VANGUARD LAW, LLC

      Case No.: 1:20-cv-3132                                                              PO BOX 939
                                                                                      POULSBO, WA 98370
                                                                                      Office (206) 488-8344
         Case 1:20-cv-03132-TOR          ECF No. 1     filed 08/31/20       PageID.6 Page 6 of 6




 1          2.      An order granting Plaintiff full compensation for all unpaid overtime wages and

 2   other actual monetary losses in an amount to be proven at trial pursuant to 29 U.S.C. § 216 and/or
 3
     RCW 49.46.090;
 4
            3.      An order granting Plaintiff an award of liquidated damages in an amount to be
 5
     proven at trial pursuant to 29 U.S.C. § 216(b);
 6
            4.      An award of double damages pursuant to RCW 49.52.070;
 7

 8          5.      An award of attorney’s fees and costs in an amount to be proven at trial pursuant to

 9   29 U.S.C. § 216, RCW 49.46.090, RCW 49.48.030, and/or RCW 49.52.070;

10          6.      Pre-judgment and post-judgment interest; and
11
            7.      Such other and further relief as the Court deems just and equitable.
12

13
            RESPECTFULLY SUBMITTED this 31st day of August, 2020.
14

15

16                                                VANGUARD LAW, LLC

17

18                                         By:    /s/ Spencer Nathan Thal________________
                                                  Spencer Nathan Thal, WSBA # 20074
19
                                                  Vanguard Law, LLC
20                                                PO Box 939
                                                  Poulsbo WA 98370
21                                                Phone: (206) 818-2499
                                                  zach@vanguardlawfirm.com
22
                                                  spencer@vanguardlawfirm.com
23
                                                  Attorneys for Plaintiff
24

25

26

      COMPLAINT – Page 6                                                           VANGUARD LAW, LLC

      Case No.: 1:20-cv-3132                                                            PO BOX 939
                                                                                    POULSBO, WA 98370
                                                                                    Office (206) 488-8344
